Citation Nr: 1452065	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970.  The record reveals that the Veteran served in Vietnam and that he received the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The Board remanded the Veteran's claim in May 2012 and in March 2014.  The March 2014 Board decision remanded the claim for additional VA medical opinions.  The medical opinions have been obtained and are sufficient.  Thus, there has been compliance with the Board's remand order.

A review of the Veteran's Virtual electronic folder reveals that all documents in this folder have also been considered by the RO in adjudicating the Veteran's claim.

 
FINDING OF FACT

The Veteran's current tinnitus is unrelated to service and is not caused or aggravated by his service-connected PTSD or cardiovascular disease or by the medications the Veteran takes for his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In February 2008, prior to the September 2008 rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also advised him of the bases for assigning ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters satisfied VA's duty to notify.

During the February 2012 hearing, information was obtained regarding the Veteran's medical history as well as the current symptoms with respect to his tinnitus.  From the Veteran's testimony, the VLJ determined that an additional VA medical examination was needed and that additional records needed to be obtained.  Following the hearing, the case was remanded to obtain Social Security Administration (SSA) records, additional VA medical records, and to provide the Veteran a new VA audiological examination.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The record reflects that the Veteran's service treatment records, VA medical records, SSA records, and private medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a Board hearing in support of his claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Therefore, the duty to assist has been satisfied.

In short, the Board finds that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  History  

Service treatment records (STR) document that the Veteran sought treatment for various conditions during service, but there is no evidence of a complaint or finding of tinnitus.  There is a November 1969 STR note in which the Veteran complains of ear aches, but this was attributed to tonsillitis and there is no mention of tinnitus.  A report of examination in preparation for discharge from service, in June 1970, includes examination of the ears, with an annotation of "normal."

VA treatment records dated in May 2001 and July 2004 note that the Veteran denied having tinnitus.  An October 2006 VA treatment record contains the earliest report by the Veteran that he experienced tinnitus.  

The Veteran submitted a claim for service connection for tinnitus in January 2008.  He asserted therein that he was taking medications for service-connected posttraumatic stress disorder which he believed caused tinnitus.  He also asserted in May 2008 that his tinnitus was due to gunfire and other loud noised he was exposed to in Vietnam.  

On VA examination in August 2008, the Veteran reported onset of tinnitus 10 or so years previously, three or four times a month, lasting a few minutes up to one hour, accompanied by pain about half the time.  The VA audiologist did not provide the Veteran's auditory thresholds due to the lack of cooperation of the Veteran and the unreliability of the results.  The VA audiologist noted that military acoustic trauma had been conceded but opined that the tinnitus was not caused by or result of the Veteran's military noise exposure.  He noted that the Veteran's reported onset of hearing loss was well after separation and noted that there was no valid evidence of auditory status in service.  He observed that there were a number of potential non-military etiologies, to include non-organic hearing loss, aging, occupational and recreational noise exposure, high blood pressure, and use of potentially ototoxic medications and nicotine.  The examiner stated that he felt that he could not determine the etiology of the Veteran's current tinnitus without resorting to mere speculation, particularly given the likely non-organic hearing loss component and the poor reliability of the results.  

In March 2009, the Veteran stated that he had tinnitus since returning from Vietnam but only realized what it was 10 to 15 years ago.

At the February 2012 hearing the Veteran reported that he was exposed to the acoustic trauma of constant gunfire, including grenades and big artillery.  He stated that he did not always wear earplugs when exposed to the combat noise.  The Veteran testified that he had ringing in his ears during service.  He indicated that he had had tinnitus intermittently ever since.   

On VA audiological examination in July 2012, the examiner noted that the Veteran had military noise exposure as an infantry soldier, without hearing protection.  The Veteran reported post service occupational and recreational noise exposure including carpentry, roofing work, and use of lawn equipment, without the use of hearing protection.  The Veteran reported intermittent tinnitus, at least 5 to 6 times a month.  He reported that his tinnitus started after he came from the war in the early 1970's.  Then it went away for a time and came back louder, 10 to 12 years later.  

The July 2012 VA audiologist opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of the military noise exposure.  She noted that on VA audiological examination in August 2008 the Veteran reported that his tinnitus started approximately in 1998 and only occurred 3 to 4 times a month.  She noted that there were no reports of tinnitus in the STRs, however the Veteran now reported that his tinnitus started after he came back from the war and went away and came back in 1998, and, now only 5 or 6 times a month.  She stated that this tinnitus was inconsistent with the more recurrent and pervasive tinnitus typically associated with noise-induced hearing loss.  She further noted that the Veteran's hearing loss is consistent with age norms and therefore his hearing loss does not represent the expected severity of hearing loss attributed to noise exposure.  Thus due to the discrepancy of the report of tinnitus and the lack of objective evidence of acoustic trauma.  She opined that the Veteran's tinnitus was more than likely due to civilian noise exposure, presbycusis and/or some other etiology.  The VA audiologist stated that she was unable to determine if the Veteran's tinnitus was related to the medications he takes for PTSD, as such was out of her scope of practice.  

In November 2012 a VA psychologist stated that he was unaware of any research that provides evidence that PTSD could have caused the development of tinnitus.  He further stated that he was unable to provide an opinion as to whether certain medications could cause tinnitus.

The Veteran's claims file was reviewed by a VA physician in December 2012.  The VA physician stated that he was unable to determine to what degree the Veteran's current tinnitus is related to the Veteran's PTSD medications.  He pointed out that the Veteran was also taking prednisone and aspirin which are also well known to cause tinnitus.  The December 2012 VA physician noted that to what degree any of the Veteran's medications had on the Veteran's current tinnitus, plus the reported long term tinnitus the Veteran reported he has had since 1969 - 1970 would be mere speculation.    

In March 2014 the Veteran's records were reviewed by a VA audiologist.  She opined that the Veteran's tinnitus was not related to the Veteran's military service.  She noted that the type of tinnitus described by the Veteran was inconsistent with the more recurrent and pervasive tinnitus typically associated with noise-induced hearing loss.  She further noted that the Veteran's current hearing loss is consistent with age norms and does not represent the expected severity of hearing loss attributed to noise exposure.  She also noted the lack of objective evidence of acoustic trauma.  The VA audiologist then referred the Veteran's record to a VA physician who opined that the Veteran's tinnitus was less likely than not due to the Veteran's service-connected PTSD or cardiovascular disease, to include medications taken therefore.  The physician noted that the medical literature does not find that PTSD or ischemic heart disease cause tinnitus.  The Veteran stated, per the note above, that his tinnitus started when he came back from the war - presumably in the early 1970's.  This would be prior to any objective evidence of taking any of the medications associated with tinnitus.  The history of tinnitus only occurring 5 to 6 times per month is inconsistent with drug induced tinnitus.  Generally when tinnitus is caused by ototoxic drugs, either the drug is discontinued and the tinnitus resolves or there is permanent damage and the tinnitus is ongoing.

The Veteran's records were again reviewed by a VA audiologist in July 2014.  She opined that it was less likely than not that the Veteran's tinnitus was aggravated by the service-connected PTSD, or the cardiovascular disease, to include medications taken for those disabilities and again provided information from her earlier report.

III.  Analysis

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Lay evidence can be determined credible even if unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Veteran contends that his current tinnitus is related to his noise exposure during active duty service.  A veteran is competent to testify about in-service and post-service symptoms of tinnitus, because tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Veteran reports in-service noise exposure to mortar rounds, fire fights, bombs going off, as well as other noise exposure consistent with service as a Marine rifleman in Vietnam.  The Veteran's DD Form 214 confirms that he served as Marine rifleman in Vietnam, and thus the Board finds the Veteran's active duty service is consistent with noise exposure, and that the Veteran was exposed to acoustic trauma during service.  38 U.S.C.A. § 1154(a) and § 1154(b).  Therefore, the Board must determine whether a nexus exists between the current tinnitus disability and in-service acoustic trauma.

Although medical evidence is generally necessary for a nexus to service, lay evidence can be sufficient to link chronic in-service symptoms to the same diagnosed current disability, or, in some cases, as a substitute for a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Finally, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  

The Board finds that the most probative evidence indicates that the Veteran's current tinnitus is not related to military service, including the conceded in-service acoustic trauma.  As shown above, numerous VA clinicians have reviewed the Veteran's records and come to the opinion that the Veteran's tinnitus is unrelated to service.  They have pointed out that the Veteran's description of his tinnitus disability shows that it is not of the type typically due to acoustic trauma.  The Board further notes that the Board does not find the Veteran's current assertions of having had tinnitus since service to be credible.  Not only has he provided inconsistent statements as to when tinnitus first began, but he specifically denied tinnitus in May 2001 and July 2004.

The Board notes that on an October 2014 informal hearing presentation the Veteran's representative questioned the validity of the opinions of the examiners who opined that the Veteran's tinnitus was unrelated to service and included in their rationale that there was no objective evidence of acoustic trauma during service.  However, the Board points out that the August 2008 VA examiner specifically recognized that the Veteran was exposed to acoustic trauma during service and also opined that the Veteran's current tinnitus was unrelated to the acoustic trauma in service.  Given that there is no medical evidence to the contrary, and given that the August 2008 VA examiner took into consideration the acoustic trauma the Veteran's experienced during service, the Board finds that the August 2008 VA opinion is sufficient regarding whether the Veteran's current tinnitus is related to service.  Accordingly, Board finds that the preponderance of the probative evidence indicates that the Veteran's current tinnitus is unrelated to the Veteran's military service, including the acoustic trauma that he is conceded to have experienced therein.  38 C.F.R. § 3.303.

The Board has also considered whether the Veteran's is entitled to service connection for tinnitus on a secondary basis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue of whether the Veteran's current tinnitus is caused or aggravated by his service-connected PTSD, his service-connected cardiovascular disease, or by the medications that he takes for his service connected disabilities, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative VA medical opinions reported above.  VA medical clinicians have reviewed the Veteran's records and opined that the Veteran's current tinnitus is not caused or aggravated by his service-connected PTSD, his service-connected cardiovascular disease, or by the medications that he takes for his service connected disabilities.  There is no medical evidence to the contrary.  Consequently, service connection for tinnitus as secondary to service-connected disability, including the medications the Veteran takes for his service-connected disabilities, is not warranted.  38 C.F.R. § 3.310.

Based on the foregoing, the Board finds that the most probative evidence is against service connection either on a direct or a secondary basis.  Accordingly, service connection for tinnitus is not warranted.  


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


